Citation Nr: 1710761	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  07-35 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hip disability, to include avascular necrosis of the right femoral head and degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Robin Hood, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1979 to December 1979, with additional May 1980 service with the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for entitlement to service connection for a right hip disability. The Board similarly denied the Veteran's claim in an April 2013 decision. However, the United States Court of Appeals for Veterans Claims (CAVC) remanded this matter in October 2013 to allow for additional development. The claim is currently before the Board for readjudication. 

The Board notes that the Veteran has been represented by multiple Veterans Service Organizations and private attorneys throughout the pendency of this appeal. A veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2015). However, only one veterans service organization, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim. 38 C.F.R. § 14.631(e)(1) (2015). A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney. 38 C.F.R. § 14.631(f)(1) (2015). Here, the Veteran's most recent VA Form 21-22a, dated August 2015, appoints Robin Hood, Esq., as the Veteran's current representative. As such, all previous powers of attorney are hereby revoked.    

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disability was raised by the record in an October 2010 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1. The Veteran has a current right hip disability diagnosed as avascular necrosis of the right femoral head and degenerative joint disease. 

2. There is competent and credible evidence that the Veteran experienced an in-service injury. 

3. The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's right hip disability, to include avascular necrosis of the right femoral head and degenerative joint disease, was incurred in or is otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability, to include avascular necrosis of the right femoral head and degenerative joint disease, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated October 2005, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that a Veterans Health Administration (VHA) expert medical opinion was obtained in May 2016. VA attempted to mail a copy of said opinion to the Veteran at his address of record in June 2016. However, said communique was returned as undeliverable the following month. In October 2016, VA attempted to resend a copy of the VHA opinion to the Veteran at his address of record. Again, this item was returned as undeliverable in November 2016. At no time has the Veteran contacted VA to update his mailing address. Additionally, VA's records indicate that a copy of said VHA opinion was mailed to the Veteran's representative in September 2016, and that 60 days have passed without response. As such, the Board finds that VA has made every reasonable effort to contact the Veteran, such that the duty to notify has been satisfied in this regard.  

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service, VA, and private treatment records. Further, the Veteran underwent VA examination in April 2011, and an addendum opinion was obtained in November 2011. An additional VHA medical opinion was obtained in May 2016. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales for the opinions expressed. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in December 2010, the Veteran was afforded a Travel Board hearing before the undersigned VLJ during which the Veteran presented oral arguments in support of his claim. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. Further, the VLJ solicited information as to any potentially outstanding evidence, and the Veteran has not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).
Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. 

Stegall Considerations

This claim was most recently remanded by the Board in August 2014 to allow for additional development. At that time, the RO was instructed to schedule the Veteran for a new VA examination; to readjudicate the claim; and to issue a Supplemental Statement of the Case (SSOC) if the claim remained denied. 

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran underwent VA examination in January 2015, and a subsequent SSOC was issued in March 2015.  

Accordingly, the Board finds that there has been substantial compliance with its August 2014 remand directives. The Board will therefore review the merits of the Veteran's claim. 
Legal Criteria and Analysis

The Veteran contends that service connection is warranted for a right hip disability.  

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

Here, the Board first finds competent evidence of a current right hip disability. The Veteran underwent VA examination in April 2011, whereupon he was diagnosed with avascular necrosis of the right hip. This diagnosis was affirmed in a November 2011 VA addendum opinion. Further, the Veteran has submitted a significant body of private treatment records indicating an ongoing diagnosis of degenerative joint disease (DJD) of the right hip, with an estimated onset of January 2002. As such, the Board finds competent evidence that the Veteran has a current right hip disability, such that the first Shedden element has been met.

Further, the Board finds competent and credible evidence of an in-service injury. During the December 2010 Travel Board hearing, the Veteran provided testimony regarding said injury. According to his testimony, the Veteran was participating in basic training in May 1980. During this time, he was sitting in the back of a truck when the driver of the vehicle hit a ditch. As a result, the Veteran was thrown into the air, after which he hit the ground and was rendered unconscious. The Veteran was hospitalized for approximately four days following this incident, during which time he experienced back and hip pain that was treated with morphine. The Veteran has reported ongoing hip pain since this incident. 

The Board finds the Veteran's testimony to be both competent and credible evidence of the reported in-service event. A veteran is competent to report that which he perceives through the use of his senses, including events and symptoms capable of lay observation. See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's testimony is largely corroborated by his service treatment records (STRs), which indicate that the Veteran was injured in May 1980 when the military vehicle in which he was riding struck a pothole. As a result, the Veteran was thrown to the floor and struck his back. The Veteran was subsequently hospitalized for four days, during which he complained of severe pain to the right side of his lower extremity and back pain with radiating pain to the right buttocks, which was treated with a number of medications. The Veteran's descriptions of the in-service events are consistent with the nature of his service, and his reports are well-documented and unvarying throughout the record. Accordingly, the Board finds that the second Shedden element has been met.

However, the Board finds no nexus exists between the Veteran's current right hip disability (to include avascular necrosis of the right femoral head and degenerative joint disease) and the in-service injury. There are conflicting opinions of record in this regard.  

To that end, two positive nexus opinions have been provided by private practitioner S. Bechi. In August 2004, Dr. Bechi diagnosed the Veteran with severe DJD of the right hip and opined that the Veteran had experienced no other injury than the May 1980 injury to account for his present symptoms. In February 2005, Dr. Bechi opined that it was at least as likely as not or more likely than not that the Veteran's right hip DJD was related to his military duty. By way of rationale, Dr. Bechi noted that the Veteran's STRs from May 1980 suggested significant injury causing right hip pain at that time. Otherwise, the Veteran appeared to be in great health, such that the in-service event was the likely precursor to his current DJD. 

However, the Board affords limited probative value to the private physician's opinions. An opinion is considered probative if it is definitive and supported by detailed rationale. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Here, Dr. Bechi asserts a definitive nexus opinion as supported by a rationale that is cursory at best, and that fails to consider several additional factors relevant to a determination of service connection in this case, including a May 1980 STR noting that Veteran may have exaggerated his symptoms and the Veteran's significant delay in seeking treatment following his exit from service. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an incomplete or inaccurate factual premise is not probative). As Dr. Bechi does not account for the possible impact these factors may have on the Veteran's current right hip disability, the Board cannot sufficiently gauge whether the physician's opinion derives from a complete understanding of the Veteran's medical history. As such, the probative value of the provided opinion is limited.

In contrast, the record also contains several negative nexus opinions. An April 2011 VA examiner opined that it was less likely as not that the Veteran's current right hip condition was incurred as a result of active military service, including the back injury that he sustained during his military career. In support of this opinion, the examiner noted that necrosis is a specific local condition not related to back problems, and typically occurs after steroid treatment or following an alcoholic problem. However, idiopathic avascular necrosis is well-known and occurs in people of the Veteran's age. As such, the examiner asserted a negative nexus opinion at that time. 

Similarly, in a November 2011 VA addendum opinion, a VA examiner explicitly opposed Dr. Bechi's positive nexus opinions, noting that the Veteran's diagnosis of avascular necrosis of the right femoral head and the type of injury sustained in the vehicular accident could not have caused avascular necrosis. Further, the Veteran's hip problem started many years after the service injury, with no continuity of treatment. As such, the November 2011 examiner asserted that the Veteran's right hip disability was less likely than not incurred in or caused by the claimed in-service injury. 

Again, the Board affords limited probative value to the VA examiners' opinions. In doing so, the Board acknowledges that the examiners assert definitive nexus opinions as supported by detailed rationales. Prejean, 13 Vet. App. at 448-49. However, both examiners limit their opinions to the etiology of the Veteran's right hip avascular necrosis, and fail to address the etiology of his diagnosed DJD. As such, neither examiner properly account for the full scope of the Veteran's right hip diagnoses. Accordingly, said opinions are incomplete, and thus offer limited probative value to the Board's determination of service connection in this case. Reonal, 5 Vet. App. at 461. 

However, the claims file contains an additional negative nexus opinion obtained in May 2016. At that time, a VHA orthopedic expert opined that there was a much less than 50 percent chance that the Veteran's hip disorder was the result of his back injury suffered in 1980. In doing so, the VHA expert noted that the Veteran suffered a soft tissue injury to his lower back during service in 1980. The Veteran apparently recovered, as there is no subsequent mention of the injury. The Veteran then began seeking treatment for hip pain in early 2002, at which time the Veteran reported hip pain for the last four years. X-ray reports from 2002 showed advanced osteoarthritis on the right side. A following 2003 x-ray suggested slipped capital epiphysis bilaterally with resultant degenerative arthritis. The Veteran was then seen in 2009, and a hip replacement was recommended, and a total right hip arthroplasty was conducted later that year. 

Upon consideration of the above, the VHA examiner asserted that there was no correlation between the soft tissue injury to the Veteran's back and to his hip problem. If the Veteran did have slipped capital epiphysis, this happened at an early age and was a preexisting condition to his back injury. However, the expert felt it was more likely that the Veteran had impingement which is recognized to lead to early degenerative arthritis. Further, lumbar x-rays performed in the 2000s were normal. Accordingly, the expert concluded that no nexus existed between the Veteran's in-service injury and his current right hip disability.

Here, the VHA expert's assessment provides a clear and detailed rationale that engages a full understanding of the Veteran's medical history, to include the Veteran's in-service injury, the onset of his symptomatology, and the nature of each of his diagnosed right hip disabilities. Prejean, 13 Vet. App. at 448-49. As such, the Board assigns significant probative value to the VHA expert's opinion. 

Thus in comparing the weight of the available evidence, the Board finds that no nexus exists between the Veteran's in-service injury and his current right hip disability, to include avascular necrosis of the right femoral head and degenerative joint disease.. As such, direct service connection cannot be established.  

Finally, the Board notes that it does not overlook the Veteran's reports that he has experienced chronic right hip pain since service. Presumptive service connection based upon continuity of symptomatology can be established for those chronic diseases set forth in 38 C.F.R. § 3.307(a)(2), 3.309(a) (2015). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Arthritis qualifies as one such chronic condition, as long as the disease came to manifest to a degree of 10 percent or more within one year of a veteran's separation from service. 38 C.F.R. § 3.309(a) (2015). Here, the first indication of arthritis in the Veteran stems from a 2002 x-ray, taken more than 20 years following the Veteran's exit from service. As such, the Board finds that presumptive service connection is not available in this case. 






ORDER

Entitlement to service connection for a right hip disability, to include avascular necrosis of the right femoral head and degenerative joint disease, is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


